BOLIN, Judge.
Mrs. Sybil Bradford Festervan sued her husband for separation from bed and board. Following trial of a rule to show cause she was awarded temporary care, custody and control of two girls, ages eleven and seven, issue of the marriage, and judgment for alimony pendente lite for herself and the minor children totaling $500 per month. Plaintiff wife appeals seeking an increase in the award of alimony.
The sole issue before the court is whether the record merits an increase in the award under Louisiana Civil Code Articles 148 and 231 and the jurisprudence interpreting these articles.
 We see no necessity for a detailed analysis of the testimony. Suffice it to say, we have examined the evidence and found the award of the lower court, as it relates to the needs of the wife and children, was fixed in proportion to the means of the husband. In this type of case the trial judge is vested with much discretion. Alimony pendente lite is, by its very definition, a temporary award. If the situation changes materially each party has a right to bring appropriate proceedings in order to have the amount reduced or increased.
For the reasons assigned the judgment appealed from is affirmed, defendant-appellee to pay all costs of the proceeding including cost of this appeal.
Affirmed.